UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11616 THE STUDENT LOAN CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1427135 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 750 Washington Blvd. Stamford, Connecticut (Zip Code) (Address of principal executive offices) (203) 975-6320 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On August 2, 2010 there were 20,000,000 shares of The Student Loan Corporation’s common stock outstanding. Form 10-Q TABLE OF CONTENTS Part I Consolidated Financial Information Page Item 1 - Consolidated Financial Statements Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2010 and 2009 2 Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Six Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 – 24 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 – 46 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 47 Item 4 - Controls and Procedures 47 Part II Other Information Item 1A- Risk Factors 48 – 53 Item 6 - Exhibits 53 Signature 54 Exhibit Index 55 1 PART ICONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share and per share amounts) (Unaudited) Three months ended Six months ended June 30, June 30, NET INTEREST INCOME Interest income $ Interest expense ) Net interest income Provision for loan losses ) Net interest income after provision for loan losses OTHER INCOME Gains on loans sold – – Fee and other income Total other income OPERATING EXPENSES Salaries and employee benefits Write-off of funding commitment fee paid to principal stockholder – – – Other expenses Total operating expenses Income before income taxes Provision for income taxes NET INCOME $ DIVIDENDS DECLARED AND PAID $ BASIC AND DILUTED EARNINGS PER COMMON SHARE $ (based on 20,000,000 average shares outstanding) DIVIDENDS DECLARED AND PAID PER COMMON SHARE $ See accompanying Notes to the unaudited Consolidated Financial Statements. 2 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share amounts) June 30, December 31, (Unaudited) ASSETS Federally insured student loans $ $ Private education loans Deferred origination and premium costs Allowance for loan losses ) ) Student loans, net Loans held for sale Cash Residual interests in securitized loans – Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Short-term borrowings, payable to principal stockholder $ $ Short-term secured borrowings, payable to the Department of Education Long-term borrowings, payable to principal stockholder Long-term secured borrowings Deferred income taxes Other liabilities Total liabilities Stockholders’ Equity Common stock, $0.01 par value; authorized 50,000,000 shares; 20,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The table below presents the carrying amounts of certain assets and liabilities of The Student Loan Corporation’s (the Company) consolidated variable interest entities (VIEs) which are included in the Consolidated Balance Sheet above.The assets in the table below include only those assets that can be used to settle obligations of the consolidated VIEs.The liabilities in the table below include third party liabilities of consolidated VIEs only, and exclude intercompany balances that eliminate in consolidation.The liabilities also exclude amounts for which creditors have recourse to the general credit of the Company. CONSOLIDATED VIEs June 30, (Unaudited) ASSETS Federally insured student loans $ Private education loans Deferred origination and premium costs Allowance for loan losses ) Other assets(1) LIABILITIES Long-term secured borrowings $ Other liabilities Amount primarily represents restricted cash and cash equivalents of $1.1 billion and accrued interest receivable of $0.8 billion See accompanying Notes to the unaudited Consolidated Financial Statements. 3 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Six Months Ended June 30, COMMON STOCK AND ADDITIONAL PAID-IN CAPITAL Balance, beginning of period $ $ Capital contributions and other changes 85 Balance, end of period $ $ RETAINED EARNINGS Balance, beginning of period $ $ Net income Cumulative effect of adoption of accounting standards, net of taxes of $218.4 million ) – Common dividends declared, $0.70 and $1.78 per common share for the six months ended June 30, 2010 and 2009, respectively ) ) Balance, end of period $ $ TOTAL STOCKHOLDERS' EQUITY $ $ See accompanying Notes to the unaudited Consolidated Financial Statements. 4 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization of equipment and computer software Amortization of deferred loan origination and purchase costs Provision for loan losses Deferred tax provision ) ) Other changes in loans held for sale including loan origination and purchase costs ) ) Change in accrued interest receivable ) ) Proceeds from loans sold – Gains on loans sold – ) Accreted interest on residual interests – ) Loss on residual interest valuation – Loss on servicing asset valuation – Cash received on residual interests in trading securitized assets – Change in other assets ) Change in other liabilities ) ) Other non-cash charges Net cash used in operating activities $ ) $ ) Cash flows from investing activities: Change in loans $ $ ) Change in loan origination and purchase costs ) Change in restricted cash and cash equivalents ) ) Capital expenditures on equipment and computer software ) ) Net cash provided by (used in) investing activities $ $ ) Cash flows from financing activities: Net change in borrowings payable to principal stockholder with original maturities of three months or less $ ) $ ) Proceeds from other short-term borrowings Repayments of other short-term borrowings ) ) Proceeds from long-term borrowings Repayments of long-term borrowings ) ) Dividends paid to stockholders ) ) Net cash provided by financing activities $ $ Net (decrease) increase in cash $ ) $ Cash - beginning of period Cash - end of period $ $ Supplemental disclosure: Cash paid for: Interest $ $ Income taxes, net $ $ See accompanying Notes to the unaudited Consolidated Financial Statements. 5 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) June 30, 2010 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Interim Financial Information The accompanying unaudited Consolidated Financial Statements of The Student Loan Corporation (the Company), a Delaware corporation, include the accounts of the Company and its wholly owned subsidiaries, SLC Student Loan Receivables I, Inc, SLC Conduit I LLC and its consolidated securitization trusts that are Variable Interest Entities (VIEs) and for which the Company is the primary beneficiary.SLC Student Loan Receivables I, Inc. is a special-purpose entity formed in 2001 for the purpose of acquiring student loans originated or acquired by the Company and transferring such loans to, and depositing such loans in, securitization trusts. SLC Conduit I LLC is a limited liability company formed in 2009 for the purpose of acquiring Federal Family Education Loan (FFEL) Program loans originated or acquired by the Company and issuing funding notes to theU.S. Department of Education (the Department) sponsored student loan-backed commercial paper conduit, Straight-A Funding, LLC (the Conduit).All intercompany balances and transactions have been eliminated. The Company, which has a trust agreement to originate loans through Citibank, N.A. (CBNA), is an originator, manager and servicer of private education loans.In addition, the Company owns and services a portfolio of loans made in accordance with federally sponsored guaranteed student loan programs.CBNA owns 80% of the Company’s outstanding common stock and is an indirect wholly owned subsidiary of Citigroup Inc. (Citigroup). In the opinion of management, all adjustments, consisting of normal, recurring accruals, necessary to state fairly the Company’s financial position and results of operations in conformity with U.S. generally accepted accounting principles (GAAP) have been reflected.The results for the three and six months ended June 30, 2010 may not be indicative of the results for the full year ending December 31, 2010.Certain financial information that is normally included in annual financial statements prepared in accordance with GAAP, but is not required for interim reporting purposes, has been condensed or omitted.The accompanying unaudited Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related Notes included in the Company’s 2009 Annual Report on Form 10-K and the Company’s Form 10-Q for the quarter ended March 31, 2010. Basis of Presentation The Company’s accounting policies are in conformity with GAAP. The Company’s operations are a single segment for financial reporting purposes, as the Company’s operations only consist of originating, managing and servicing student loans. Certain amounts in the prior period’s financial statements have been reclassified to conform to the current period’s presentation. Such reclassification had no effect on the Consolidated Balance Sheet and Consolidated Statements of Income as previously reported. Use of Estimates The preparation of the Consolidated Financial Statements in conformity with GAAP requires the Company to make estimates based on assumptions about current and future economic and market conditions (including, but not limited to, credit risk, market liquidity and interest rates) which affect reported amounts and related disclosures in the Company’s financial statements. Although current estimates reflect existing conditions and expected trends, as appropriate, it is reasonably possible that actual conditions in the future could differ from those estimates.Such differences could have a material adverse effect on the Company’s results of operations and financial position. Among other effects, such changes could result in credit losses in excess of established reserves in the Allowance for loan losses. 6 Revenue Recognition Revenues, which include net interest income, fees and gains on loans sold, if any, are recognized as they are earned.Interest income includes special allowance payments (SAP) from and excess interest payments to the federal government as prescribed under the Higher Education Act of 1965, as amended (the Higher Education Act), and is net of amortization of premiums and origination costs. The Company accounts for premiums and origination costs in accordance with Accounting Standards Codification (ASC) 310-20. Deferred premiums and origination costs on the Company’s loan portfolio are amortized using the interest method and recognized as yield adjustments to net interest income. Loans The Company has a portfolio of student loans originated under the FFEL Program authorized by the Department under the Higher Education Act which are insured by guaranty agencies (guarantors). The Company recognizes student loan interest income as it is earned.SAP from and excess interest payments to the federal government, if any, are recognized as yield adjustments to interest income. The Company also has a portfolio of private education loans primarily consisting of CitiAssist® loans.Some of those loans are insured against loss by private insurers or covered under other risk-sharing agreements with creditworthy schools.Other loans, including many higher risk loans, are neither insured nor covered under risk-sharing agreements.The Company is exposed to 100% of loss on such loans. Effective January 1, 2008, the Company elected to stop insuring new CitiAssist loan originations. Allowance for Loan Losses The Company’s allowance for loan losses provides a reserve for estimated probable credit losses incurred in its FFEL Program and private education loan portfolios. Losses that are probable and estimable are expensed currently which increases the provision for loan losses.Actual losses are charged against the reserve as they occur, and subsequent recoveries are credited back to the reserve. For FFEL Program loans, the Company divides the portfolio into pools with similar risk characteristics based on loan program type and loan status (in-school, grace, forbearance, repayment, and delinquency). For private education loans, the pools are divided based on loan program type, school type, loan status, underwriting criteria and insurance coverage. The allowance for each of these portfolios is based upon a migration analysis which utilizes historical delinquency and credit loss experience, generally developed using six months of historical data, applied to the current aging of the portfolio. Credit loss experience is based on net credit losses, after incorporating the impact of credit risk insurance coverage obtained from third parties on certain loans and any risk-sharing agreements with certain schools. The Company evaluates the output of the migration analysis and may make adjustments based on its consideration of current trends and conditions, including, among other things, lending and collection policy changes, regulatory changes and general economic conditions affecting borrowers, private insurers, risk sharers, and higher education institution clients. Counterparty exposures are assessed on a quarterly basis by evaluating payment performance trends, available financial performance, internal and external credit ratings, and news events.If the Company believes that it is probable that any one of the counterparties will be unable to meet its contractual obligations, additional reserves are recorded to reflect such event. The Company ceases to accrue interest income on a student loan when one of the following events occurs: (1) a FFEL Program loan loses its guarantee, (2) an insured private education loan reaches 150 days of delinquency or (3) an uninsured private education loan reaches 90 days of delinquency.Accrual of interest is resumed if the loan guarantee is reinstated or when principal and interest become current again.Interest received on non-accruing loans is recorded directly into interest income. The Company immediately writes off the loan balance corresponding to the unguaranteed portion of FFEL Program loans at the end of the month in which the loan is at least 270 days delinquent and the uninsured portion of private education loans at the end of the month in which the loan is at least 120 days delinquent.The Company also writes off the loan balances for loans in which the guarantee claim is not received for FFEL Program and private education loans after 450 days and 240 days of delinquency, respectively. When loans or portions of loans are written off, the Company reduces interest income by the amounts of accrued, uncollected interest and unamortized deferred premiums and origination costs. 7 The Company’s FFEL Program and private education loans contain terms that allow the borrower to postpone payments while in school or to postpone or reduce payments if they meet certain income or financial hardship criteria.The Company continues to accrue interest income on such loans.This accrued interest increases the borrowers’ unpaid balance. Transfer of Student Loans Whole Loan Sales The Company accounts for its whole loan sales in accordance with the provisions of ASC 860-10-40. In order for a transfer of financial assets to be considered a sale, the assets transferred by the Company must have been isolated from the seller, even in bankruptcy or other receivership, and the purchaser must have the right to pledge or exchange the assets transferred. In addition, the sale accounting rules of ASC 860-10-40-5 require the Company to relinquish effective control over the loans sold as of the sale date. Loans Securitized Prior to January 1, 2010, the Company used two distinct methods of accounting for its securitizations.Certain of the Company’s securitizations met the qualifications of ASC 860-10-40-5 to be accounted for as a sale.The qualifications were that the assets transferred were legally isolated from the Company, even in the event of a bankruptcy; that the holders of the beneficial interests were not constrained from pledging or exchanging their interests; and that the transferor did not maintain effective control over the transferred assets.The Company used a two-step structure with a qualifying special purpose entity (QSPE) to obtain legal isolation.For the Company’s securitizations which were accounted for as a sale, referred to as off-balance sheet securitizations, the transferred assets were removed from the consolidated balance sheet and a gain or loss was recognized.The Company’s securitizations that failed to meet the accounting requirements for a sale in accordance with ASC 860-10-40-5, referred to as on-balance sheet securitizations, were accounted for as secured borrowings and the transferred assets were consolidated in the Company’s financial statements. As a result of changes in accounting standards effective January 1, 2010, the Company consolidated all of its former QSPE’s. In addition, all of the Company’s future securitization transactions are likely to be accounted for as secured borrowings and consolidated in the Company’s financial statements. For additional information, see Accounting Changes below. The Company’s on-balance sheet securitization transactions are collateralized by certain of its student loans, which are recorded in Federally insured student loans and Private education loans, and by accrued interest on the student loans and restricted cash and cash equivalents, which are recorded in Other assets on the Consolidated Balance Sheets. Historically, the Company retained interests in off-balance sheet securitization trusts in the form of residual interests, servicing assets, and retained notes.All of the Company’s retained interests were recorded at fair value in accordance with GAAP.Unrealized gains and losses on retained interests were reported in Fee and other income. Accreted interest on residual interests was reported in Interest income.The Company estimated the fair value of the residual interests and servicing assets using an income approach which determined the present value of expected future cash flows using modeling techniques that incorporated management's best estimates of key assumptions, including prepayment speeds, credit losses, borrower benefits and discount rates. The Company receives cash from the trusts for servicing fee revenues, residual interest distributions and payments of principal and interest on retained notes. For additional information on the Company's securitization activities see Note 8. Loans Financed through Department of Education Programs The Company has funded certain of its FFEL Program loans through the Conduit.The funding received from the Conduit is accounted for as secured borrowings.These borrowings are recorded in long-term secured borrowings and the student loans pledged as collateral are recorded in Federally insured student loans on the Company’s Consolidated Balance Sheets.See Note 5 for additional information regarding the Conduit. 8 The Company also obtains debt financing through the Department’s Loan Participation Purchase Program (the Participation Program).The borrowings through the Participation Program are collateralized by FFEL Program Stafford and PLUS loans which are recorded in Loans held for sale on the Company’s Consolidated Balance Sheets.Loans funded under the Participation Program are sold to the Department pursuant to the Department’s Loan Purchase Commitment Program (the Purchase Program).Additional information pertaining to the Company’s borrowings through the Participation Program can be found in Note 5. Loans Held for Sale Management continually assesses its future loan sale plans and may transfer loans or record loans directly into the held for sale portfolio to meet the Company’s anticipated near term sale requirements. These loans are recorded at the lower of cost, consisting of principal and deferred costs, or fair value.During 2010 and 2009, loans held for sale were composed of loans to be sold to the Department under the Purchase Program, which provides for a purchase price that is higher than the carrying value of the loans.For both the three and six months ended June 30, 2010 and 2009, the fair value of loans held for sale exceeded cost.Accordingly, no valuation allowance was necessary. Changes in the Company’s loans held for sale are presented in the table below: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Balance at beginning of period $ Originations and purchases Transfers back into the operating loan portfolio ) – ) ) Loan sales – ) – ) Other (1) Balance at end of period $ Amounts include, among other things, borrower principal payments and loan cancellations. Restricted Cash and Cash Equivalents Restricted cash and cash equivalents represents amounts related to the Company’s secured borrowings. This cash must be used to make payments related to the secured borrowings and is classified as a component of Other assets. Amounts on deposit in these accounts represent reserve accounts or are the result of timing differences between when principal and interest is collected on the trust assets and when principal and interest is paid on trust liabilities. Derivatives The Company currently has one cross-currency swap and one interest rate swap.The cross-currency swap is intended to manage the Company’s exposure to foreign currency exchange rate fluctuations related to its Euro denominated secured borrowing.The Company’s interest rate swap is intended to economically hedge the Company’s exposure resulting from fluctuations between prime and London Interbank Offered Rate (LIBOR) related to certain of its secured borrowings collateralized by private education loans. The Company historically had derivative financial instruments including interest rate swaps and floor options which were intended to economically hedge the interest rate risk inherent in its residual interests and servicing assets in off-balance sheet securitizations.The Company closed out of these positions during the fourth quarter of 2009 in anticipation of changes in accounting standards effective January 1, 2010, which resulted in the consolidation of the Company’s previously unconsolidated securitizations and the elimination of the related retained interests.The Company’s derivative instruments do not qualify for hedge accounting under ASC 815 and are carried at fair value in Other assets and Other liabilities with changes in fair value recorded currently in Fee and other income. 9 Internally Developed Software Certain direct costs associated with the development of internal use software are capitalized. The Company capitalizes development costs for internal use software in accordance with the provisions of ASC 350-40.These costs are included in Other assets and are amortized by the straight-line method over the service period, not to exceed ten years.Capitalization of development costs starts after the preliminary project stage is completed and ends when the project is substantially complete and ready for its intended use. Capitalized internally developed software costs are periodically reviewed for impairment.Capitalized costs of projects deemed to be obsolete or abandoned are written off as operating expenses. Accounting Changes Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements In February 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements. This ASU clarifies that an entity that is an SEC filer is required to evaluate subsequent events through the date that the financial statements are issued. However, an entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated.This ASU was effective beginning with the first quarter of 2010. Additional Disclosures Regarding Fair Value Measurements In January 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements.This ASU requires disclosing the amounts of significant transfers in and out of Level 1 and 2 of the fair value hierarchy and describing the reasons for the transfers. The disclosures are effective for reporting periods beginning after December 15, 2009. The Company adopted ASU 2010-06 as of January 1, 2010.Additionally, disclosures of the gross purchases, sales, issuances and settlements activity in Level 3 of the fair value measurement hierarchy will be required for fiscal years beginning after December 15, 2010. Elimination of QSPEs and Changes in the Consolidation Model for Variable Interest Entities In June 2009, the FASB issued Statement of Financial Accounting Standards(SFAS) No. 166, Accounting for Transfers of Financial Assets, an amendment of FASB Statement No. 140 (SFAS 166, now incorporated into ASC Topic 860) and SFAS No. 167, Amendments to FASB Interpretation No. 46(R) (SFAS 167, now incorporated into ASC Topic 810). The Company adopted both standards on January 1, 2010 and has elected to apply both standards prospectively. Accordingly, prior periods have not been restated. SFAS 166 eliminated QSPEs. SFAS 167 details three key changes to the consolidation model. First, former QSPEs are now included in the scope of SFAS 167. In addition, the FASB has changed the method of analyzing which party to a VIE should consolidate the VIE (known as the primary beneficiary) to a qualitative determination of which party to the VIE has “power” combined with potentially significant benefits or losses, instead of the previous quantitative risks and rewards model. The party that has “power” has the ability to direct the activities of the VIE that most significantly impact the VIE’s economic performance. Finally, the new standard requires that the primary beneficiary analysis be re-evaluated whenever circumstances change. The previous rules required reconsideration of the primary beneficiary only when specified reconsideration events occurred. Based on the qualitative analysis performed, the Company has determined that it is the primary beneficiary of all of its previously off-balance sheet securitizations because the Company was determined to be the variable interest holder with the power to most significantly influence the economic performance of the trusts.In addition, through its residual interest, the Company was determined to have the obligation to absorb losses and the right to receive benefits of the VIE that could potentially be significant to the VIE.This resulted in the consolidation of all of the Company’s previously off-balance sheet securitizations on January 1, 2010.The Company consolidated all of the former QSPEs by initially measuring the assets and liabilities of the former QSPEs at their carrying values (the amounts at which the assets and liabilities would have been carried in the Consolidated Financial Statements if the Company had always consolidated these former QSPEs). 10 The consolidation of the Company’s previously unconsolidated securitization trusts on January 1, 2010 had the following impact on the Company’s Consolidated Balance Sheet: January 1, (Dollars in thousands) (Unaudited) Assets: Federally insured student loans $ Private education loans Deferred origination and premium costs Allowance for loan losses ) Student loans, net Residual interest in securitized loans ) Other assets Total Assets $ Liabilities and Stockholders’ Equity: Long-term secured borrowings $ Deferred income taxes ) Other liabilities Total Liabilities Retained earnings ) Total Liabilities and Stockholders' Equity $ 2. FUTURE APPLICATIONS OF ACCOUNTING STANDARDS Credit Quality and Allowance for Credit Losses Disclosures In July 2010, the FASB issued ASU No. 2010-20, Disclosures about Credit Quality of Financing Receivables and Allowance for Credit Losses. The ASU requires a greater level of disaggregated information about the allowance for credit losses and the credit quality of financing receivables. The period-end balance disclosure requirements for loans and the allowance for loans losses will be effective for reporting periods ending on or after December 15, 2010, while disclosures for activity during a reporting period that occurs in the loan and allowance for loan losses accounts will be effective for reporting periods beginning on or after December 15, 2010. Potential Amendments to Current Accounting Standards The FASB is currently working on amendments to existing accounting standards governing financial instruments. Upon completion of the standards, the Company will need to reevaluate its accounting and disclosures. The FASB is proposing sweeping changes to the classification and measurement of financial instruments, hedging and impairment guidance. This project will have a significant impact to the Company. However, due to ongoing deliberations of the standard-setters, the Company is currently unable to determine the effect of future amendments or proposals at this time. 11 3. STUDENT LOANS The Company’s portfolio of student loans consists primarily of loans originated under government guaranteed loan programs, principally the FFEL Program, and private education loans, primarily CitiAssist loans. The Company’s loans are summarized by program type as follows: June 30, December 31, (Dollars in thousands) Federal Stafford Loans $ $ Federal Consolidation Loans Federal SLS/PLUS/HEAL Loans Private education loans Total student loans held, excluding deferred costs Deferred origination and premium costs Student loans held Less: allowance for loan losses ) ) Student loans held, net Loans held for sale, excluding deferred costs Deferred origination and premium costs Loans held for sale Other loans and lines of credit (1) Total loan assets $ $ Recorded in Other Assets and included in Other in Note 4. 4.OTHER ASSETS Other assets are summarized as follows: June 30, December 31, (Dollars in thousands) Accrued interest receivable: from student loan borrowers $ $ from federal government Restricted cash and cash equivalents Income taxes receivable Deferred financing fees Equipment and computer software (1) Servicing asset from securitization activity – Retained notes from securitization activities – Other 23,812 Total other assets $ $ Amounts are reflected net of accumulated depreciation and software amortization of $68.8 million and $67.0 million at June 30, 2010 and December 31, 2009, respectively. 12 5. SHORT- AND LONG-TERM BORROWINGS The following table summarizes the Company’s total borrowings: June 30, December 31, (Dollars in thousands) Interest Rates Ending Balance Ending Balance Unsecured borrowings: Short-term borrowings, payable to principal stockholder 0.31% to 2.90% $ $ Long-term borrowings, payable to principal stockholder 2.67% to 5.39% Total unsecured borrowings $ $ Secured borrowings: Short-term secured borrowings % $ $ Senior notes on long-term secured borrowings from on-balance sheet securitizations(1) 0.37% to 4.75% Subordinated notes on long-term secured borrowings from on-balance sheet securitizations(1) 0.60% to 2.29% – Long-term secured borrowings from the Conduit(2) % Total secured borrowings $ $ Total Borrowings $ $ Interest due on secured borrowings from the Company’s on-balance sheet securitizations is variable based on either 3-Month LIBOR, 1-Month LIBOR or prime, plus a fixed premium. Interest due on secured borrowings from the Conduit is variable based on the rates at which the Conduit is able to issue commercial paper, plus fixed costs associated with the Conduit. The Company’s Amended and Restated Omnibus Credit Agreement, entered into on January 29, 2010 (Amended and Restated Omnibus Credit Agreement) as executed provided up to $6.6 billion in aggregate credit for new borrowings, including separate tranches (with their own sublimits and pricing) for overnight funding, FFEL Program loan funding, private education loan funding and illiquid asset funding. After completing two private education loan securitizations in the first quarter of 2010, the Company reduced the aggregate commitment amount by $1.0 billion to $5.6 billion.After completing another securitization in July 2010, the Company further reduced the aggregate commitment amount under the credit agreement by $1.0 billion to $4.6 billion.The initial term of the Amended and Restated Omnibus Credit Agreement expires on December 30, 2010 and all new borrowings will be due and payable on or before this date. The $8.1 billion of borrowings outstanding at June 30, 2010 under the terms of the Omnibus Credit Agreement dated November 30, 2000, between the Company and CBNA (Original Omnibus Credit Agreement) will continue to mature based on their originally contracted maturities, unless a change of control or an event of default, as defined by the Amended and Restated Omnibus Credit Agreement, occurs.A change of control is defined as any event that results in an entity other than CBNA or its affiliates owning more than 50% of the voting equity interest in the Company.If a change of control or an event of default (certain of which require explicit action by CBNA to effect an acceleration) under the Amended and Restated Omnibus Credit Agreement were to occur, all outstanding borrowings under the Original Omnibus Credit Agreement and all new borrowings under the Amended and Restated Omnibus Credit Agreement would become due and payable immediately.The borrowings outstanding under the Original Omnibus Credit Agreement are also subject to the representations, warranties, conditions, covenants (including a borrowing base and various other financial covenants) and events of default contained in the Amended and Restated Omnibus Credit Agreement. 13 At June 30, 2010, $2.5 billion of the Company’s outstanding unsecured borrowings under the Original Omnibus Credit Agreement and $2.1 billion of the Company’s secured borrowings from certain of its private education loan securitizations included interest rate floor derivatives embedded in the respective debt instruments. These embedded options have been determined to be clearly and closely related to the debt instruments as these terms are defined in ASC 815 and, therefore, do not require bifurcation. At June 30, 2010 and December 31, 2009, $0.2 billion of the Company’s senior notes from securitizations is denominated in Euros and $0.1 billion of subordinated notes remains available for issuance.At June 30, 2010, the total authorized long-term secured borrowings of $31.8 billion were collateralized by $26.8 billion of FFEL Program loans and $5.8 billion of private education loans.Principal payments on the secured borrowings are made as principal amounts are collected on the collateralized loans.The secured borrowings from the Company’s on-balance sheet securitizations mature from September 2014 through February 2045.Secured borrowings related to the Conduit will mature before the expiration of the Conduit Program in January 2014. See the Consolidated Balance Sheet for additional information regarding collateralized assets related to the Company’s long-term secured borrowings. The Conduit provides additional liquidity support to eligible student lenders by providing funding for FFEL Program Stafford and PLUS loans first disbursed on or after October 1, 2003 and before July 1, 2009, and fully disbursed by September 30, 2009.In addition to providing financing at a cost based on market rates, a significant benefit to lenders is that eligible loans are permitted to have borrower benefits, which are currently not permitted under the Participation and Purchase Programs.Funding from the Conduit is provided indirectly by the capital markets through the sale to private investors of government back-stopped asset-backed commercial paper.The Company receives funding equal to 97% of the principal and interest to be capitalized of the pledged student loans.The commercial paper issued by the Conduit has short-term maturities generally ranging up to 90 days.In the event the commercial paper issued by the Conduit cannot be reissued at maturity and the Conduit does not have sufficient cash to repay investors, the Federal Financing Bank (FFB) has committed to provide short-term liquidity to the Conduit.If the Conduit is not able to issue sufficient commercial paper to repay its investors or liquidity advances from the FFB, the Company can either secure alternative financing and repay its Conduit borrowings or sell the pledged student loans to the Department at a predetermined price equal to either 97% or 100% of the accrued interest and outstanding principal of pledged loans, based on first disbursement date and certain other loan criteria.If the Company were to sell the pledged loans to the Department, this would likely result in a significant loss to the Company. 6. FEE AND OTHER INCOME Fee and other income is summarized as follows: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Late fees $ Net mark-to-market gain (loss) on interest rate derivative – ) – Gain (loss) on foreign currency translation net of mark-to-market (loss) gain on foreign currency swap ) Other origination and servicing fees from CBNA Net gains from securitization retained interests and related derivatives – – Other income Total fee and other income $ 14 7. RELATED PARTY TRANSACTIONS CBNA, an indirect wholly owned subsidiary of Citigroup, owns 80% of the outstanding common stock of the Company.Pursuant to various intercompany agreements, a number of significant transactions are carried out between the Company and Citigroup, CBNA and/or their affiliates. Related party agreements with CBNA include the Amended and Restated Omnibus Credit Agreement, a tax-sharing agreement and student loan originations and servicing agreements.In addition, the Company maintains a trust agreement with CBNA through which it originates FFEL Program loans.Also, the Company has an agreement for education loan servicing with Citibank (South Dakota), National Association.Management believes that the terms under which these transactions and services are provided are no less favorable to the Company than those that could be obtained from unaffiliated third parties. The Company is part of a group of businesses within Citigroup, referred to as Citi Holdings. Citigroup intends to exit these businesses as quickly as practicable in an economically rational manner through business divestitures, portfolio run-off and asset sales.The Company’s management is currently working with Citi Holdings and third parties with respect to possible disposition and combination alternatives regarding Citigroup’s ownership in the Company and / or the Company’s ownership of some or all of its assets. Detailed below is a summary of the Company’s transactions with either CBNA or other Citigroup affiliates which are included in the accompanying Consolidated Statements of Income: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Revenues: Interest income $ Interest expense Fee and other income (loss): Derivative valuation gain (loss) – ) Other origination and servicing fees Operating Expenses: Salaries and employee benefits Employee benefits and administration $ Stock-based compensation Other expenses Servicing, professional and other fees paid Data processing and communications Premises Write-off of funding commitment fee – – – Other Funding Agreements On January 29, 2010, the Company entered into the Amended and Restated Omnibus Credit Agreement with CBNA. The Amended and Restated Omnibus Credit Agreement supersedes and replaces in its entirety the Original Omnibus Credit Agreement and is effective as of January 1, 2010.The Company’s unsecured borrowings at December 31, 2009 represent borrowings outstanding under the terms of Original Omnibus Credit Agreement.The Amended and Restated Omnibus Credit Agreement, as executed, provided up to $6.6 billion in aggregate credit for new borrowings, including separate tranches (with their own sublimits and pricing) for overnight funding, FFEL Program loan funding, private education loan funding and illiquid asset funding. After completing two loan securitizations in the first quarter of 2010, the Company reduced the aggregate commitment amount under the credit agreement by a total of $1.0 billion to $5.6 billion.After completing another securitization in July 2010, the Company further reduced the aggregate commitment amount under the credit agreement by $1.0 billion to $4.6 billion. The initial term of the Amended and Restated Omnibus Credit Agreement expires on December 30, 2010 and all new borrowings will be due and payable on or before this date. 15 All of the Company’s outstanding short- and long-term unsecured borrowings were incurred under the terms of the Original Omnibus Credit Agreement.At June 30, 2010 the Company had outstanding short- and long-term unsecured borrowings with CBNA of $4.6 billion and $3.5 billion, respectively, and $5.1 billion and $4.4 billion, respectively, at December 31, 2009. When the Amended and Restated Omnibus Credit Agreement was executed, the Company paid an upfront funding commitment fee of $57.0 million to secure the funding commitment.For the three andsix months ended June 30, 2010, the Company recognized amortization of the upfront funding commitment fee of $11.8 million and $26.0 millions, respectively, which is included in Interest expense.The Company also recorded a $7.5 million write down of the upfront funding commitment fee in conjunction with the loan commitment reduction for the six months ended June 30, 2010, which is included as a component of Operating expense. Under this agreement, CBNA also charges a monthly fee on the undrawn balance, for which the Company recognized $17.4 million and $32.3 million, respectively, for the three and six months ended June 30, 2010 in Interest expense. For further information on the Company’s borrowings with CBNA, see Note 5. Interest Rate Swap and Option Agreements Historically, the Company maintained interest rate derivative and option agreements with CBNA, an investment-grade counterparty.The interest rate derivative agreements were used in an effort to manage the interest rate risk inherent in the retained interests in the Company’s off-balance sheet securitizations. The option agreements were designated as economic hedges to the floor income component of the residual interests.The Company closed out of these derivative positions during the fourth quarter of 2009 in anticipation of changes in accounting standards effective January 1, 2010, which resulted in the consolidation of the Company’s previously unconsolidated securitizations and elimination of the related retained interests being hedged. Student Loan Origination Agreement and Servicing Fees Earned CitiAssist loans are originated and serviced under an intercompany agreement with CBNA.After final disbursement by CBNA, the Company purchases all qualified private education loans at CBNA’s carrying value at the time of purchase, plus a contractual premium. Total principal balances of CitiAssist loans purchased by the Company were $0.1 billion and $0.7 billion for the three and six months ended June 30, 2010, respectively, as compared to $0.1 billion and $0.2 billion for the three and six months ended June 30, 2009, respectively.Total premiums paid by the Company related to CitiAssist loan purchases were $0.9 million and $4.7 million for the three and six months ended June 30, 2010, respectively, as compared to $0.4 million and $1.1 million for the three and six months ended June 30, 2009, respectively.At June 30, 2010, the Company was committed to purchase CitiAssist loans of $0.1 billion. Servicing, Professional and Other Fees Paid The majority of the loan originations and servicing work on the Company’s FFEL Program and CitiAssist loan portfolios was performed under the provisions of intercompany agreements with affiliates of the Company, including Citibank (South Dakota), National Association. Stock-based Compensation The Company participates in various Citigroup stock-based compensation programs under which Citigroup stock or stock options are granted to certain of the Company’s employees. The Company has no stock-based compensation programs in which its own stock is granted.The Company pays Citigroup directly for participation in certain of its stock-based compensation programs, but receives a capital contribution for those awards related to participation in the employee incentive stock option program. 16 CBNA Tax-sharing Agreement The Company is included in the consolidated federal income tax return of Citigroup, as well as certain combined or unitary state/local income or franchise tax returns of Citigroup or its subsidiaries.As such, the Company pays its income taxes through CBNA. The taxes paid by the Company are based on an effective tax rate that approximates the tax expense that would be recognized if the Company were to file such income tax returns on a stand-alone basis. Other Intercompany Arrangements Citigroup and its subsidiaries engage in other transactions and servicing activities with the Company, including cash management, data processing, telecommunications, payroll processing and administration, facilities procurement, underwriting, and others. 8. STUDENT LOAN SECURITIZATIONS AND VARIABLE INTEREST ENTITIES The Company maintains programs to securitize certain portfolios of student loan assets.Prior to January 1, 2010, the Company’s securitization transactions qualifying as sales under ASC 860-10-40-5 were off-balance sheet transactions in which the loans were removed from the Consolidated Financial Statements of the Company and sold to an independent trust. In order to pay for the loan assets, the trust sold debt securities, collateralized primarily by the student loan assets, to outside investors.For off-balance sheet securitizations, the Company generally retained interests in the form of subordinated residual interests (i.e., interest-only strips) and servicing rights. The Company also entered into similar securitization transactions that did not qualify for sale treatment and, accordingly, were accounted for as secured borrowings.These transactions do not give rise to a gain or loss on sale. Student loan assets sold to these securitization trusts, along with other assets and liabilities of the trusts, remain on-balance sheet.The Company’s FFEL Program loans that are funded through the Conduit are funded indirectly through the sale of asset-backed commercial paper to private investors and are also accounted for as secured borrowings with the transferred assets remaining on-balance sheet.See Notes 1 and 5 for additional details about the Company's secured borrowings. As a result of changes in accounting standards effective January 1, 2010, the Company has consolidated all of its previously off-balance sheet securitization transactions.In addition, all of the Company’s future securitization transactions will likely be accounted for as secured borrowings and consolidated in the Company’s financial statements.For additional information about the changes in accounting standards and the impact of the consolidation on the Company’s Consolidated Balance Sheet, see Accounting Changes in Note 1. For an understanding of the carrying amount of assets pledged as collateral for secured borrowings through securitizations and the related liabilities at June 30, 2010, refer to the table included on the Consolidated Balance Sheet.The assets of the Company’s consolidated VIEs are restricted from being sold or pledged as collateral for other borrowings and the cash flows from these restricted assets may be used only to pay obligations of the trust. Under terms of all the trust arrangements, the Company has the option, but not the obligation, to provide financial support, but has never provided such support.A substantial portion of the credit risk associated with the securitized loans has been transferred to third party guarantors or insurers either under the FFEL Program or private credit insurance. 17 The following table summarizes the Company’s securitization activity: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Student loans securitized (1) $
